SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

583
KA 15-00533
PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

BERNARD ROBERSON, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered February 24, 2015. The judgment
convicted defendant, upon his plea of guilty, of manslaughter in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of manslaughter in the first degree (Penal Law
§ 125.20 [1]). Contrary to defendant’s contention, the record
establishes that he knowingly, voluntarily, and intelligently waived
the right to appeal (see generally People v Lopez, 6 NY3d 248, 256).
Defendant’s waiver of the right to appeal was a “general unrestricted
waiver” that encompasses his contention that the sentence imposed is
unduly harsh and severe (People v Hidalgo, 91 NY2d 733, 737; see
Lopez, 6 NY3d at 255-256; cf. People v Maracle, 19 NY3d 925, 928).




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court